 In the Matter of THE HAMILTONFOIJNDRY&MACHINE Co.andUNITEDSTEELWORKERS OF A-mEkICA, CIOCase No. 9-112, 1945Taft, Stettvnius,and Hollister,,byMr. J. Mack Swigert,of, Cincin-nati, Ohio, for the Company.Mr. Julius Holzberg,of Cincinnati,Ohio, for the CIO.Mr. N. D.Smith,of Cincinnati,Ohio, for the AFL.Mr. Samuel G. hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT ^ OF THE CASEUpon a petition duly filed by United Steelworkers of America, CIO,herein called the CIO, alleging that a question affecting commercehad arisen concerning the representation of employees of The Hamil-ton,Foundry & Machine Co.; Hamilton, Ohio, herein, called the Com-,pany, the National Labor Relations Board provided for an appro-priate healing upon due notice before Louis, S. Penfield, Trial Ex-aminer.The hearing was held at Cincinnati, Ohio, on June 25, 1945.,The Company, the CIO, and International Molders and Foundry,Workers Union of North America, AFL, herein called the AFL, ap-peared and participated.All parties were afforded full opportunity-to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues.At the hearing the Companymoved to dismiss the petition.Ruling on, this motion was reservedfor the Board.For the reasons stated in Section IV,infra,the motionis hereby denied.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.- All partieswere afforded an opportunity to, file briefs with the Board.Upon the entire record in the case, the Board makes the following:,FINDINGS OF FACTJ. THE BUSINESS OF THE COMPANYThe Hamilton Foundry & Machine Co. is an'Ohio corporation withitsprincipal place of business in Hamilton, Ohio, where it is, en-64N.L R. B. No 17.82 THE HAMILTON FOUNDRY & MACHINE CO.83',gaged inthe manufacture of gray iron, alloyediron, and semi-steeland meehanite castings.terials valued in excessof $300,000, 25 percent of which' is shipped ,toits plantfrom points outside the State of Ohio.The Company an-nually ships to points outside the, State finished products valued inexcess of$2,000,000.The Company admits, for the purpose of this proceeding, that it is -engaged in commerce within the meaning of the National Labor,Relations Act.H. THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-.,bership employees of the Company.International Molders and Foundry Workers Union of North Amer-ica, affiliated with the American Federation of Labor, is a labor organ-'ization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the CIO as- theexclusive bargaining representative of certain of its employees' untilthe CIO has been certified by the Board,in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the CIO represents a substantial number of em=ployees in' the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation, of eiployees of the Company, within the meaningof Section 9 (c) and Section 2 (6) find (7) of the Act.IV.THE APPROPRIATE UNITThe CIO seeks a unit composed of all production and maintenanceemployees of the Company, including gang leaders,2 but excludingguards; industrial engineering department laborer; laboratory depart-ment employees ; production schedule clerk ; timekeepers ; all clericalemployees, superintendents, supervisors, foremen, assistant foremen,and all other supervisory employees; and all employees covered by theexisting contract between the Company and the AFL, consisting ofThe Field Examiner reported that the CIO submitted 140 authorization cards ; that thenames of, 114 persons appearing on the cards were listed on the,Company's pay roll ofundated, and that there-were 247 employees in the alleged app!opriate unitThe AFLintervened solely for the purposes of safeguardingits interest in the molders,core makers,core assemblers and their respective apprentices,all of whom are covered by,an existingagreement between it and the Company, and opposing the unit contention of the CIO,2The'record discloses,and the parties agree, that gang leaders'are not supervisoryemployees within the meaning of our customary definition 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDmolders, core makers; core assemblers,. and ,their respective appren-tices.Contrary to the CIO's position,,and although the AFL does notseek at this time to broaden the unit covered, by its contract with theCompany, claiming no representation,among the employees sought,bythe CIO, both,the Company and the AFL, contend that the plant'smethod of functioning and its organization require one bargainingrepresentative in a single unit comprised of all production and,malli-tenance employees.On June 28, 1937, the Company entered into an agreement withthe AFL covering all production and maintenance employees. Thatcontract terminated on May 1, 1938; and was not renewed thereafter.From May i,' 1938, until May 5, 1941, the Company had no contractualrelations with-, any union. ' Beginning* with-May 5, 1941, the Companyhas had contracts with the AFL limitedlo molders; core makers, coreassemblers; gild their respective apprentices., In, addition,, these par-tiesJ executed a'separitite 2=year contract'covering'the,night shake-outmen ; this agreement`was entered into in'Octoher 1941 and was virtuallyabandoned on December 31, 1942. In 1942 the AFL filed a petition forinvestigation and certification of r'epreseutatides of a' groiip of metalpourers; the Board fomnd'the alleged unit inappropriate and dismissedthe petition.'It is asserted by the Company that. it was induced to'accede to the AFL's demands for separate units by, reason of the AFL'sthreats of strikes, and that it has consistently urged the desirabilityof a plant-wide unit.'The record shows that there exists a degree of functional inter-dependence between all production employees.. of the plant whichmakes feiisible the establishment of, a plaint-wide unit.However,despite the Company's claim of economic compulsion, for more than,4 years it'has by contract recognized and conducted bargaining rela-tions with the AFL concerning a separate unit of molders, core makers,core assemblers, and their respective apprentices.These' employeescomprise' a highly skilled, readily definable group, performing special-ized duties. 'Not only might. the group 'function as a separate "unit,4but it, actually has done so.Moreover, the CIO is claiming all otherproduction and maintenance employees, and at present' there is nolabor organization seeking to bargain on the basis of a plant-wideunit.In these circumstances, we are of the opinion that the unit'sought by the CIO is appropriate.5We find than all production and maintenance employees of theCompany, including gang leaders, but excluding guards, industrialengineering department laborer, laboratory department employees,341N L R B 1001'SeeMatter of SterlingSteel Found, ryCompany,' 53,N L R B 896 ,Matterof SterlingSteel Foundry Company,Supplemental Decision and Certification,issued on January 10,1944,Matter of Viking Pump Co,49 N L R B 6825SeeMatter of Sterling Steel Foundry Company,Supplemental Decision and Certification,issuedon January 10, 1944. THE HAMILTON FOUNDRY & MACHINE CO.85production schedule clerk, timekeepers, all clerical employees, all em-ployees covered by the existing contract between the Company andthe AFL, consisting of molders, core makers,} core assemblers, andtheir respective apprentices, and superintendents, supervisors, fore-men, assistant foremen, and all other supervisory employees' withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within.the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirectionsDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The HamiltonFoundry & Machine Co., Hamilton, Ohio, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days froin the date of this Direction, under the direction and super-vision of the Regional Director for the Ninth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this- Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byUnited Steelworkers of America, CIO, for the purposes of collective,bargaining.°The AFL made no showing of representation among the employees in the appropriateunit and stated at the hearing that it sought no place on the ballot in any election whichmight be directed among them